 In the Matter Of SAN FERNANDO HEIGHTS LEMON ASSOCIATION,EMPLOYERandFRUIT &- PRODUCE DRIVERS, WAREHOUSEMEN S-5EMPLOYEES UNION, LOCAL 630, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS OFAMERICA,AFL, PETITIONERCase No. PI-R-3414.-Decided February 3, 1947Ivan G. McDaniel,byMr. George C. Lyon,of Los Angeles, Calif.,for the Employer.Mr. Ken Weston,of Los Angeles, Calif., for the Petitioner.Mr. Robert J. Freehling,of counsel to the Board.DECISIONORDERANDDIRECTION OF SECOND ELECTIONUpon a petition duly filed, the National Labor Relations Board, onJuly 24, 1946, conducted a prehearing election among the employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that, of the approximately 56 eligiblevoters, 44 cast valid votes, of which 29 were for, and 15 against, thePetitioner.Thereafter, hearing in the case was held at Los Angeles, California,on October 10, 1946, before David Aaron, hearing officer.The hear-ing officer's rulings made ,tt the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSan Fernando Heights Lemon Association, a corporation organizedunder the Agricultural Code of the State of California and having72 N. L. R. B., No. 70.372 SAN FERNANDO HEIGHTS LEMON ASSOCIATION373itsprincipal place of business in San Fernando, California, is acooperative association engaged mainly in harvesting and packinglemons for its member growers. Its packing house, which is aloneinvolved in this proceeding, is situated on a 3-acre plot located nearthe members' groves and performs such functions as washing, storing,grading and packing.The identity of the individual member's fruitismaintained throughout these processes, and, for the services ren-dered, each member is charged a pro-rata share of 'the Employer'soperating expenses.During the period from November 1, 1945 toOctober 10, 1946, the Employer in the course of this operation packedand caused to be shipped lemons valued at about $500,000, of whichapproximately 50 percent represented shipments to points outside theState of California.We find that the Employer is engaged in commerce within themeaning of the National'Labor Relations Act.II.TIIE STATUS OF THE EMPLOYEES INVOLVED HEREINAt the hearing and in its brief, the Employer contended that theBoard lacks jurisdiction over its packing house workers on the groundthat they are "agricultural laborers" within the purview of the limi-tation attached to the Board's current Appropriations Act.,The status under the National Labor Relations Act of workers en-gaged in similar packing house operations performed by cooperativeassociations has been considered in a number of Board and court deci-sions.Both the Board,2 and the courts," have uniformly held thatsuch workers are "employees," and not "agricultural laborers," withinthe meaning of Section 2 (3) of the Act.As to the status of suchiNational Labor Relations Board Appropriations Act, 1947, Public Law 549, Ch. 672,79th Cong, 1st Sess, approved July 26, 1946, contains the following proviso ....no part of the funds appropriated in this title shall be available to organize orassist in organizing agricultural laborers, or used in connection with investigations,hearings, directives, or orders concerning bargaining units composed of agriculturallaborers as referred to in Section 2 (3) of the Act of July 5, 1935 (49 Stat 450)[National Labor Relations Act] and as defined in Section 3 (f) of the Act of June 25,1938 (52 Stat. 1060) [Fair Labor Standards Act of 19381Section 2 (3) of the National Labor Relations Act provides that "the term `employee'shall not include any individual employed as an agricultural laborer..11Section 3 (f) of the Fair Labor Standards Act of 1938, insofar as it is applicable to theinstant case, reads as follows :"Agriculture" includes farming in all its branches and among other things includesthe production, cultivation, growing, and harvesting of any agricultural or hor-ticultural commodities . . . and any practices . .performed by a farmer or ona farm as an incident to or in conjunction with such farming operations, includingpreparation for market, delivery to storage or to market or to carriers for transpor-tation to market.'Matter of Saticoy LemonAssociation, 28 N. L R. B. 1214, andMatter of SeaboardLemonAssociation, 28 N L R B. 2733N L. R. B v Edinburg Citrus Association,147"F. (2d) 353 (C. C. A 5), rev'g on othergrounds 57 N. L R. B. 1145;Idaho Potato Growers v N. L. R B ,144 F (2d) 295 (C C A.9), enf'g 48 N L R. B. 1084; cert. den 323 U S 769; andNorth Whittier Heights CitrusAssociation v. N.L. R. B.,109 F. (2d) 76 (C. C. A. 9), enf'g 10 N. L. R. B. 1269; cert.den., 310 U S. 632 , reh. den. 311 U S 724 374DECISIONS OF NATIONALLABOR RELATIONS BOARDWorkers under the Fair Labor Stanch rds Act of 1938, the authoritiesindicate that they are not engaged in "agriculture" as defined inSection 3 (f) of that Act, inasmuch as a cooperative association is not"a farmer," nor are its packing facilities located "on a farm." 4Accordingly, we find no merit in the Employer's contention that itspacking house workers are "agricultural laborers" within the purviewof the limitation attached to the Board's current Appropriations Act.III. THE ORGANIZATION INVOLVEDThe Petitioner ° is a labor organization, affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.IV. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affect ing commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.V. THE APPROPRIATE UNITThe parties agree generally that the appropriate unit should com-prise all seasonal and year-round employees at the Employer's SanFernando, California, packing house, excluding office employees andsupervisors.The parties are in disagreement, however, as to thetruck drivers whom the Petitioner would include in, and the Em-ployer would exclude from, the unit."The only evidence adduced at the hearing with respect to the truckdrivers was a statement by the Employer's representative that it em-4See, e g,Walling v. McCracken County Peach Growers Ass'n.,50 F. Supp 900, wherethe court considered the status of individuals employed in packing operations performedby a cooperative peach growers association at a plant located apart from the groves, and,in holding that these individuals were not engaged in "agriculture" under the Fair LaborStandards Act of 1938, saidThe defendant association is a corporation , it is not a farmer , its employees are notall farmers ; its operations are not performed on a farmSee alsoRedlands FoothillsGroves,et at v Jacobs, et at.,30 F. Supp. 995For adnun-istrative rulings to the same effect, see Wage and Hour 'Administrator's InterpretativeBulletin No °10, "Farmers' Cooperative Associations under the Fair Labor Standards Actof 1938," and Wage and Hour Administrator's Interpretative Bulletin No 14, "Exemptionof Agriculture ; and on the exemptions for processing Agricultural CommoditiesThe name of the Petitioner appears in the caption as amended at the hearing.6Before the prehearing election conducted herein, the part4es agreed that the truckdrivers should be excluded from the unit, and, as a result, individuals in this classificationdid not participate in the electionHowever, at the hearing, the Petitioner reversed itsposition as to the truck drivers, asserting that its agreement to exclude them bad beenpiemised on the mistaken belief that these individuals were directly employed by thegrowers, not by theEmployer. SAN FERNANDO HEIGHTS LEMON ASSOCIATION375ploys from one to three such individuals, the number depending onthe seasonal requirements. In its brief, the Employer argues, in effect,that although its truck drivers perform both agricultural and non-agricultural duties, their exclusion is warranted in view of the amountof time, allegedly in excess of 50 percent, spent by them in field work.We cannot agree with the Employer's position. The Employer con-cedes that the truck drivers are engaged in both agricultural andnon-ab icultural functions.Under the Fair Labor Standards Act of1938, it appears that an individual, in order to be exempt from thewage and hour provisions of that Act, as "employed in agriculture," 4must spend his time in any particular workweek exclusively in agri-cultural employment."As to Board practice in like cases, we havecustomarily held that persons who divide their time between agricul-tural and non-agricultural pursuits are "employees" while perform-ing non-agricultural functions and, during such period, are entitledto the benefits of the Act.9Accordingly, we shall include the truckdrivers in the unit 10 and the Petitioner, if successful in the electionhereinafter directed, is authorized to bargain for these employees withrespect to that part of their activities which is non-agricultural innature.11We find that all seasonal and year-round employees at the Employ-er's San Fernando, California, packing house, including truck drivers,but excluding office employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.VI.TILE DETERMINATION OF REPRESENTATIVESAs indicated above, a prehearing election was conducted in substan-tially the unit found appropriate herein.At the hearing and in itsbrief, the Employer contended that the vote cast at the election wasnot representative of the employees in the appropriate unit princi-pally on the grounds that on the eligibility date and at the time of the'Section 13a (6) of the Fair Labor Standards Act of 1938 exempts fioin the wage andhour provisionsof that Act "any employee employed in agriculture "Cf.Walling v Peacock Corp ,58 F. Supp 880. See also, Wage and Hour Administra-tor's Interpretative Bulletin No 14, fn4, supra.0Matter of Maut Pineapple Company, Limited,60 N. L R. B. 401, andMatter of PepeekeoSagasCompany,59 N. L R B 1532.10 The Petitioner customarily represents truck dtivers, and the Board, under similar cir-cuinstances, despite the disagreement of the parties, has included truck drivers in units ofpacking house employeesMatter of Orange Belt F? tut Distributors,69 N. L R. B 489;ofMatter of Maui Pineapple Company, Limited,fn9, supra11The Employer's request,in its brief,to reopen the record to receive additional evidenceon the nature of the truck diiveis' duties is accordingly deniedChairman Herzog dissentsto the denial of this motion and, on the present state of the law and the record, wouldexclude the truck drivers from the unit. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection only half the packing house operations were still in progress,and that the number of employees who participated in the electionconstituted a small proportion of those employed during the peakperiod of the 1945-46 season.The Employer's business of harvesting and packing lemons is aseasonal enterprise extending approximately from November to July.During the months from November to May, the fruit is picked, andconcurrently, all packing house functions, including washing, storing,grading and packing, are performed. By June and July, the harvest-ing has been completed and during these months the Employer's pack-ing house operations are limited to grading and packing.Thereafter,mainly plant maintenance work is performed.With particular reference to the packing house operations, thewashing and storing functions are essentially distinct from those ofgrading and packing.Thus, washing and storing involves the fol-lowing procedures : The newly picked fruit is dumped into washingtubs, from which it is conveyed by belts to "washers" who sort thelemons by,color and place them in storage boxes.The "storers" thenmove the filled boxes to the storage room, where the fruit is permittedto ripen for a period of several months. Thereafter, the grading andpacking processes are performed, i. e., the fruit is graded manuallyinto various classes, after which it is conveyed to packing employeeswho wrap the lemons according to size and pack them in boxes forshipment.The washing and storing functions cease with the endof the harvesting period and only a limited number of "washers" and"storers" are retained to work in the grading and packing processes.The Employer's peak employment for the 1945-46 season wasreached in February and part of March, 1946, when 113 names ap-peared on the Employer's pay rolls. By June 29, 1946, the eligibilitydate established for the prehearing election, only grading and packingoperations were being performed and there were approximately 56eligible employees on the Employer's pay roll; of these, 44 were stillworking on July 24, 1946, the election date, and all cast ballots. Sev-eral days later, the number of employees dropped to 13, whichrepresents the approximate number of the Employer's year-roundemployees.It is apparent from the foregoing that the petition was filed 12 andthe prehearing election conducted several months after the employ-ment peak for the 1945-46 season had been passed, and at a timewhen the employee complement had diminished substantially.More-over, the record supports the Employer's contention that only halfthe normal packing house functions were being performed on theeligibility date and at the time of the election.Under these circum-12The Petitioner did not invoke the Board's jurisdiction until May 21, 1946. SAN FERNANDO HEIGHTS LEMON ASSOCIATION377stances, we are of the opinion that the vote cast was not representa-tive,13 and we shall direct that the election be set aside.Furthermore,we shall direct that a new election be conducted during the 1946-47season on an exact date to be determined by the Regional Director.among the employees in the appropriate unit who are employed duringthe pay-roll period immediately preceding the date of the election.ORDER AND DIRECTION OF SECOND ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with San Fernando Heights LemonAssociation, San Fernando, California, it is hereby ordered that theprehearing election conducted on July 24, 1946, among the packinghouse employees of the San Fernando Heights Lemon Association,San Fernando, California, be, and the same hereby is, vacated andset aside; and it is herebyDIRECTED that a second election by secret ballot shall be conductedon a date to be determined by the Regional Director under the direc-tion and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the em-ployees in the unit found appropriate in Section IT, above, who areemployed during the pay-roll period immediately preceding the dateof the election, including employees who do not work during said pay-roll period because they are ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who, between the pay-roll period and the date of the election,have quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Fruit & Produce Drivers, Ware-housemen & Employees Union, Local 630, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL,for the purposes of collective bargaining.13Cf.Matter of North Whittier Heights Citrus Association,63 N. L. R. B. 240.